                       UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION




ANA MARIA A.,                              Case No. CV 18-08411-DFM

          Plaintiff,                       MEMORANDUM OPINION
                                           AND ORDER
               v.
ANDREW M. SAUL,
Commissioner of Social Security,1

          Defendant.



      Ana Maria A. (“Plaintiff”) appeals from the Social Security
Commissioner’s final decision rejecting her application for Social Security
disability insurance benefits (“DIB”) and Supplemental Security Income
(“SSI”).2 For the reasons set forth below, the Commissioner’s decision is
reversed and this case is remanded for further proceedings.




      Under Rule 25(d) of the Federal Rules of Civil Procedure,
      1

Commissioner Andrew M. Saul is hereby substituted for Acting Commissioner
Nancy A. Berryhill as the defendant in this action.
      2
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
                                       1
                                        I.
                               BACKGROUND
      Plaintiff applied for DIB and SSI and alleged disability beginning April
14, 2014. See Dkt. 22, Administrative Record (“AR”) 234-41. After her claim
was denied initially and on reconsideration, Plaintiff requested and received a
hearing before an Administrative Law Judge (“ALJ”). See AR 59-83. Plaintiff
was not represented at the hearing. See AR 61.
      On October 30, 2017, the ALJ issued a written decision. See AR 40-51.
The ALJ determined that Plaintiff had the severe impairments of history of
right foot surgery; dysfunction of the major joints; disorder of muscle,
ligament, and fascia in the right knee and right shoulder; and disorder of the
lumbar and cervical spine. See AR 42-43. The ALJ found that Plaintiff’s
affective disorder did not cause more than minimal limitation in her ability to
perform basic mental work activities and was therefore non-severe. See AR 43-
45. The ALJ concluded that Plaintiff did not have an impairment or
combination of impairments that met or medically equaled one of the listed
impairments. See AR 45-46. The ALJ then determined that Plaintiff’s residual
functional capacity (“RFC”) limited her to light work with certain additional
limitations. See AR 46. The ALJ concluded that Plaintiff was not disabled
because she could return to her past relevant work of microchip assembler
(DOT 726.684-034) as actually performed. See AR 50-51. Accordingly, the
ALJ found that Plaintiff was not disabled within the meaning of the Social
Security Act. See AR 51.
      After considering additional evidence, the Appeals Council denied
review of the ALJ’s decision, which became the final decision of the
Commissioner. See AR 10-16. This action followed. See Dkt. 1.




                                        2
                                        II.
                                 DISCUSSION
A.    The ALJ Did Not Err in Determining Plaintiff’s Mental Impairments
      Were Not Severe
      Plaintiff argues that substantial evidence did not support the ALJ’s
determination that her mental impairments were non-severe. See JS at 28-33.
      1.    Applicable Law
      “In step two of the disability determination, an ALJ must determine
whether the claimant has a medically severe impairment or combination of
impairments.” Keyser v. Comm’r SSA, 648 F.3d 721, 725 (9th Cir. 2011).
Severe impairments have more than a minimal effect on an individual’s ability
to perform basic work activities. See Webb v. Barnhart, 433 F.3d 683, 686-87
(9th Cir. 2005). The inquiry at this stage is “a de minimis screening device to
dispose of groundless claims.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir.
1996). An impairment may be found to be not severe when “medical evidence
establishes only a slight abnormality or a combination of slight abnormalities
which would have no more than a minimal effect on an individual’s ability to
work.” Social Security Ruling (“SSR”) 85-28. For mental impairments, the
ALJ examines four broad functioning areas and determines the degree of
limitation in each of four broad functional areas, assigning each a value on a
five-point scale. See 20 C.F.R. §§ 404.1520a(c), 416.920a(c).
      “The ALJ in a social security case has an independent ‘duty to fully and
fairly develop the record and to assure that the claimant’s interests are
considered.’” Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001)
(quoting Smolen, 80 F.3d at 1288). “When the claimant is unrepresented,
however, the ALJ must be especially diligent in exploring for all the relevant
facts.” Id. The duty is also heightened when the plaintiff “may be mentally ill
and thus unable to protect her own interests.” Id. But, “[a]n ALJ’s duty to
                                        3
develop the record further is triggered only when there is ambiguous evidence
or when the record is inadequate to allow for proper evaluation of the
evidence.” Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001).
      2.    Analysis
      Here, the ALJ determined Plaintiff’s mental impairments were not
severe after considering the opinions of a psychiatric consulting examiner, two
state agency psychiatric consultants, and Plaintiff’s treating physician. See AR
43-45. Only Plaintiff’s treating physician opined that Plaintiff’s impairments
were “severe, disabling.” AR 380, 382. The ALJ gave little weight to the
treating physician’s opinion because “the determination of disability is an issue
reserved to the Commissioner.” AR 45. Plaintiff does not challenge this
determination.
      Plaintiff argues that the ALJ erred in failing to consider treatment
records from Plaintiff’s pain management physician who indicated that
Plaintiff had depression. See JS at 28-29. But these records simply list
depression as a symptom without discussion. See, e.g., AR 434, 441. And
generally an ALJ “need not discuss every single piece of evidence.” Botswick
v. Berryhill, 677 F. App’x 344, 345 (9th Cir. 2017); see also Howard v.
Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003) (noting that the “ALJ is not
required to discuss evidence that is neither significant nor probative”). Here,
the ALJ considered the pain management physician’s treatment records, see
AR 47 (citing treatment records), but did not find the conclusory report that
Plaintiff had depression probative of the severity of her mental impairments.
Put differently, nothing in the physician’s records contain any discussion of the
symptoms of Plaintiff’s mental impairments to help the ALJ determine
whether those impairments are severe.
      Plaintiff also argues that the ALJ mischaracterized the consulting
psychiatric examiner’s opinion. See JS at 30. Plaintiff is correct that the ALJ’s
                                        4
discussion of the consulting examiner’s opinion appears to contain a
typographical error such that the ALJ stated that Plaintiff “is taking Xanax,
which she reports to benefit or improvement” when in fact the consulting
examiner wrote that Plaintiff was “taking a psychotropic medication with
reported no benefit or improvement.” Compare AR 43 (emphasis added), with
AR 502 (emphasis added). But this typographical error does not implicate the
consulting examiner’s ultimate findings, which were that Plaintiff had no
limitations on simple and repetitive or detailed and complex tasks; no
difficulties with social functioning; no difficulties focusing and maintaining
attention; and no limitations on interacting with coworkers or the public. See
AR 502. Accordingly, any error was harmless as it did not affect the ALJ’s
conclusion that Plaintiff’s mental impairments were not severe. See Molina v.
Astrue, 674 F.3d 1104, 1122 (9th Cir. 2012).
      Otherwise, the ALJ accurately laid out the consulting examiner’s
findings, noting that those findings were largely unremarkable. See AR 43-44.
While the examiner opined that the mild impact of Plaintiff’s mental
impairments would improve with proper treatment by a psychiatrist, she also
opined that Plaintiff had a GAF score of 75, which corresponds to only a slight
impairment. See AR 502. The ALJ properly considered this evidence while
evaluating Plaintiff on the four broad areas of functioning and in determining
that Plaintiff’s mental impairments were not severe. See AR 43-44.
      Further, as the ALJ noted, statements from Plaintiff and her sister were
consistent with the ALJ’s determination Plaintiff’s mental impairments were
non-severe. See AR 43-45. Plaintiff stated that she handles stress “very well”
and changes in routine “well,” gets along well with authority figures, and can
follow spoken instructions. AR 288-89. Similarly, her sister reported that
Plaintiff was good at handling spoken instructions in Spanish and gets along
well with others. See AR 280-81.
                                        5
      As long as the ALJ’s determination is supported by substantial evidence,
the Court cannot engage in second-guessing. See Thomas v. Barnhart, 278
F.3d 947, 959 (9th Cir. 2002). “The findings of the Secretary as to any fact, if
supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C.
§ 405(g). A reviewing court may set aside the Commissioner’s denial of
benefits only when the ALJ’s findings “are based on legal error or are not
supported by substantial evidence in the record as a whole.” Aukland v.
Massanari, 257 F.3d 1033, 1035 (9th Cir. 1997) (emphasis added). “Substantial
evidence” is “more than a mere scintilla but less than a preponderance; it is
such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.” Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir. 2001).
      Based on its review of the record, the Court concludes that the ALJ had
substantial evidence supporting the determination that Plaintiff’s mental
impairments were not severe. Furthermore, the ALJ did not have a duty to
further develop the record because the evidence was not ambiguous and there
was sufficient evidence for a proper evaluation. See id. at 459-60.
B.    The ALJ Erred in Failing to Support Her Conclusion that Plaintiff
      Could Do Past Relevant Work as Actually Performed
      Plaintiff also argues that the ALJ erred in finding that Plaintiff could
return to her past relevant work as a microchip assembler. See JS at 5-11.
      1.    Applicable Law
      “At step four, a claimant has the burden to prove that he cannot perform
his past relevant work ‘either as actually performed or as generally performed
in the national economy.’” Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016)
(citation omitted). There are “two sources of information that may be used to
define a claimant’s past relevant work as actually performed: a properly
completed vocational report . . . and the claimant’s own testimony.” Pinto v.
Massanari, 249 F.3d 840, 845 (9th Cir. 2001). Although the burden of proof
                                        6
lies with the plaintiff at step four, the ALJ has the duty to make factual
findings to support his ultimate conclusion. See id. at 844. The ALJ can meet
this burden by comparing the physical and mental demands of the past
relevant work with the plaintiff’s actual RFC. See id. at 845. The ALJ’s
decision must contain:
      1. A finding of fact as to the individual’s [RFC].
      2. A finding of fact as to the physical and mental demands of the
      past job/occupation.
      3. A finding of fact that the individual’s [RFC] would permit a
      return to his or her past job or occupation.
Breed v. Massanari, 18 F. App’x 505, 507 (9th Cir. 2001).
      2.    Analysis
      Here, the ALJ found that Plaintiff could return to her past relevant work
as an assembler as actually performed. See AR 50-51. Plaintiff testified about
one of her past jobs where she worked on “stereos, radios, speakers.” AR 65.
She told the ALJ that she was always seated and lifted up to 5 pounds. See id.
She also told the ALJ that she had to “constantly” use her right hand and wrist
to perform her work. AR 71.
      The ALJ based her finding on a vocational expert (“VE”), who testified
that a hypothetical individual with Plaintiff’s age, education, lack of
proficiency in English, work experience, and RFC would be able to perform
the stereo/radio/speaker assembly job described by Plaintiff as actually
performed. See AR 50. The VE characterized this job as a microchip
assembler. See AR 76. The VE testified as follows: “Well, in looking at the
microchip assembler, Your Honor, that’s generally and actually performed at
sedentary, it confirms with the reaching and handling limitation of the right
dominant extremity; so that job would be able to be performed within this
hypothetical.” AR 78. Before giving this testimony, the VE confirmed that she
                                        7
had reviewed Plaintiff’s vocational background, including her work history
report in which she described her work as an assembler. See AR 75.
      But other than this brief statement by the VE, nothing else in the record
supports the ALJ’s finding that Plaintiff could perform her past work as an
assembler as actually performed. For example, Plaintiff’s work history report,
which appears to combine two prior jobs as an assembler, indicates that
Plaintiff had to reach and handle constantly. See AR 264. But her RFC limits
her to occasional overhead reaching with her right arm. See AR 46. Moreover,
the ALJ failed to make any findings of fact as to the physical and mental
demands of the assembler job as actually performed. Instead, the ALJ based
her determination that Plaintiff could do her past relevant work as actually
performed on the VE’s testimony. See AR 50. But other than the single
sentence quoted above, the VE never discussed the demands placed on
Plaintiff in her past work. Given the ALJ’s lack of findings on what Plaintiff’s
past work actually required, the Court cannot determine that the ALJ’s finding
that Plaintiff could do her past relevant work as actually performed was
supported by substantial evidence. See Pinto, 249 F.3d at 845.3
C.    Remand Is Warranted
      The ALJ’s error at step four of the analysis precludes the Court from
affirming the finding that Plaintiff could perform her past relevant work. An
ALJ’s error at step four may be harmless where “the ALJ properly concluded
as an alternative at step five that [the claimant] could perform work in the
national and regional economies.” Tommasetti v. Astrue, 533 F.3d 1035, 1044
(9th Cir. 2008). But here the ALJ made no such alternative finding. See AR 50-
51. Therefore, this Court cannot affirm the ALJ’s finding of not disabled.

      3
        On remand, the ALJ should also address any conflict between
Plaintiff’s past relevant work as actually performed and her limitations on
usage of her hand, wrist, and shoulder.
                                        8
      The decision whether to remand for further proceedings is within this
Court’s discretion. See Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir.
2000). Where no useful purpose would be served by further administrative
proceedings, or where the record has been fully developed, it is appropriate to
exercise this discretion to direct an immediate award of benefits. See id. at
1179 (noting that “the decision of whether to remand for further proceedings
turns upon the likely utility of such proceedings”); Benecke v. Barnhart, 379
F.3d 587, 593 (9th Cir. 2004).
      A remand is appropriate, however, where there are outstanding issues
that must be resolved before a determination of disability can be made and it is
not clear from the record that the ALJ would be required to find the claimant
disabled if all the evidence were properly evaluated. See Bunnell v. Barnhart,
336 F.3d 1112, 1115-16 (9th Cir. 2003); see also Garrison v. Colvin, 759 F.3d
995, 1021 (9th Cir. 2014) (explaining that courts have “flexibility to remand for
further proceedings when the record as a whole creates serious doubt as to
whether the claimant is, in fact, disabled within the meaning of the Social
Security Act.”). Here, the Court finds that remand is the appropriate remedy to
allow the ALJ the opportunity to correct the above-mentioned deficiencies in
the record. On remand, the ALJ must make the requisite factual findings as to
the physical demands of Plaintiff’s prior work as a microchip assembler and
whether Plaintiff’s RFC precludes her from returning to her past relevant work
as actually performed.




                                        9
                                 III.
                              CONCLUSION
     The decision of the Social Security Commissioner is REVERSED and
this case is REMANDED.


Date: January 21, 2020 ____             _____________________________
                                        DOUGLAS F. McCORMICK
                                        United States Magistrate Judge




                                  10
